Rosenberger, J.
(dissenting). During the suppression hearing, a large group of Asian men was in the courtroom after the lunch recess. The court then conducted a colloquy with counsel, the prosecutor and the complainant, who was scheduled to continue with his cross-examination, about whether the spectators should be excluded from the courtroom. The court erred in conducting such an inquiry in the absence of defendants, particularly since they had "peculiar knowledge” about the identities of some of these people (People v Dokes, 79 NY2d 656, 660; People v Turaine, 78 NY2d 871), which presumably could have contributed to the resolution of the court’s explicit concern about determining "who these people [were]” before making the decision to exclude them from the proceedings (People v Sprowal, 84 NY2d 113, 118). The Asian people who were excluded from the courtroom included members of a codefendant’s family and others who had been present at prior proceedings. Significantly, the case had received wide attention in the New York Chinese press, and the courtroom is located in Chinatown.
In addition, the court did not discharge its duty to make findings adequate to support the closure order, as required by Waller v Georgia (467 US 39, 48) and People v Martinez (82 *176NY2d 436, 442). A review of the record, which even the trial court characterized as "very sparse”, reveals that the court’s sua sponte closure order was improperly based upon the witness’s subjective fear of these spectators, not upon objective proof of threats made or other danger posed by them (cf., People v Montgomery, 205 AD2d 259, 261-262, affd 88 NY2d 1041; People v Parker, 193 AD2d 571, lv denied 82 NY2d 757). It is also significant that the witness was in a protection program, that he no longer resided in the city and that, despite his testimony that he thought the spectators were involved in his kidnapping, he admitted that he did not recognize any of them other than from seeing them in the hall outside the courtroom (People v Hinton, 31 NY2d 71, 75-76, cert denied 410 US 911; People v Kin Kan, 78 NY2d 54; People v Gutierez, 86 NY2d 817). The majority, in its analysis of the witness’s subjective fear and lack of evidence of direct threat as factors, relies entirely on Federal cases, rather than any from New York State.
Since the hearing was conducted in the absence of the defendants, and adequate findings were not made, I respectfully dissent, and would hold the appeal in abeyance and remit the matter to the Supreme Court, New York County, for a new suppression hearing.
Rubin and Nardelli, JJ., concur with Sullivan, J.; Murphy, P. J., and Rosenberger, J., dissent in a separate opinion by Rosenberger, J.
Judgments, Supreme Court, New York County, rendered July 10, 1992 and February 7, 1992, and order, same court and Justice, entered on or about June 30, 1994, affirmed.